DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
2.	The prior art documents submitted by applicant in the Information Disclosure Statement filed on 06/11/21, have all been considered and made of record (note the attached copy of form PTO-1449). However, none of the references, cited in the Information Disclosure Statement, teaches or suggests a connector assembly, comprising a plug connector and a receptacle connector, wherein the plug connector includes a core unit and a protective casing disposed outside and shielding the core unit of the claimed invention.

	Response to Amendment 
3.	Applicants’ amendment filed on 08/06/21 has been fully considered and entered. 

Reasons for Allowance
4.	Claims 1, 7, 10, 12, 14, 20, 23, 25 and 27 are allowed.
5.	The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest all the limitations of claims 1, 14 and 27. Specifically, the prior art fails to disclose a connector assembly, comprising a plug connector and a receptacle connector, wherein the plug connector includes a core unit and a protective casing disposed outside and shielding the core unit, a front end of the core unit is an 
Claims 7, 10 and 12 depend from claim 1. 
Claims 20, 23 and 25 depend from claim 14. 
The examiner agrees with the applicants’ arguments on pages 9-15 in the remarks and fully concurs that the prior art is simply silent to such structural limitations. Further, there is nothing on the record that would suggest such differences would be obvious over the prior. Lastly, one having ordinary skill in the art does not possess any general knowledge that would motivate a modification to or combination of any of the known prior art to arrive at the claimed invention.
s 1, 7, 10, 12, 14, 20, 23, 25 and 27 are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ''Comments on Statement of Reasons for Allowance.''

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2883